        Case 2:18-cv-02664-DDC-GEB Document 1 Filed 12/05/18 Page 1 of 3




 ss3t.21



                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 KELSEY FISHER,                                                  )
                                                                 )
                                      Plaintiff,                 )
                                                                 )       Case No.
           v                                                     )       (Removal from the District Court
                                                                 )       Leavenworth Countyo l't District,
 BASEHOR.LINWOOD UNIFIED                                         )       Kansaso Case No. l8CV246)
 SCHOOL DISTRICT NO. 458,                                        )
                                                                 )
                                      Defendant.                 )


                                              NOTICE OF REMOVAL

           COMES NOW the Defendant Basehor-Linwood Unified School District No. 458,

pursuant to 28 U.S.C. 51441 and D.Kan.R. 81.1, and hereby gives notice of removal of this

action pending in the District Court              of Leavenworth Country,        Kansas, to the United States

District Court for the District of Kansas. In support of the removal, Defendant states:

           1.       On September 5,2018, Kelsey Fisher commenced a civil action in the District

Court      of Leavenworth       County, Kansas, bearing Case            No. I8-CV-246,          against Defendant

Basehor-Linwood Unified School District No. 458. V/ithin her Petition for Damages, Plaintiff

states federal claims pursuant to 42 U.S.C. S 12101, et seq,              for alleged disability discrimination

and retaliation under the Americans with Disabilities Act. Petition, Counts                 I & II, pp.2-6.

           2.       Plaintiffls Petition for Damages along with a summons were alleged to have been

served on Defendant on or about November 5, 2018.1

           3.       Pursuant to Rule 6(a) of the Federal Rules of           Civil Procedure        and 28 U.S.C. S

I          By filing this notice, Defendant   does not waive service or sufhciency   of process or consent to personal
jurisdiction.
       Case 2:18-cv-02664-DDC-GEB Document 1 Filed 12/05/18 Page 2 of 3




1446(b), this Notice     of Removal is filed within thirty (30) days after receipt of the initial
pleading on which the aforesaid action is based.

         4.      The above-referenced action is a civil action over which this court has jurisdiction

pursuant to 28 U.S.C. 51331, and is an action which may be removed to this court by the

Defendant pursuant to 28 U.S.C. S1441 and that this is a civil action involving a federal question.

         5.      Plaintiffs Petition filed   in the state court action is         attached hereto and

incorporated herewith.

        WHEREFORE Defendant Basehor-Linwood Unified School District No.                          458

respectfully request that the above titled action be removed from the District Court of

Leavenworth County, Kansas to the United States District for the District of Kansas, and that this

court assume full jurisdiction over the cause herein provided by law.



                             DESIGNATION OF PLACE OF TRIAL

        Defendant, in accordance with D.Kan.R. 40.2 hereby designates Kansas City, Kansas          as

the place for trial.

                                       Respectfully submitted,

                                       MoANANY, VAN CLEAVE & PHILLPS, P.A.
                                       10 E. Cambridge Circle Drive, 300
                                       Kansas City, Kansas 66103
                                       Telephone: (913)371-3838
                                       Facsimile:            (913)371-4722
                                       E -mai   I :g   soheen(a)mvp I aw. c o m



                                       By: /s/ Gresorv P. Goheen
                                              Gregory P. Goheen                   #t629r

                                       Attorneys for Defendant




                                                        2
      Case 2:18-cv-02664-DDC-GEB Document 1 Filed 12/05/18 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, and a true and correct copy of the above and
foregoing was sent to the below listed individuals on this the 5th day of December, 2018, by U.S.
Mail, postage pre-paid.

Albert F. Kuhl
15700 College Boulevard, Suite 102
Lenexa, KS 66219

Attorneys for Plaintiffs




                                                    /s/ Greqorv P Goh




                                               a
                                               J
